Citation Nr: 1648186	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  06-23 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for allergic rhinitis.

2.  Entitlement to an effective date prior to September 13, 2012 for the award of a 40 percent rating for vascular disability of the right lower extremity.  

3.  Entitlement to an effective date prior to September 13, 2012 for the award of a 40 percent rating for vascular disability of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1968.  This case is before the Board of Veterans Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) that granted service connection for allergic rhinitis, rated 0 percent, effective August 26, 2005 (date of claim) and an August 2013 rating decision by the New York, New York, VA Regional Office (RO) that increased the ratings for vascular disability of both lower extremities to 40 percent, each, effective September 13, 2012.  The case is now in the jurisdiction of the New York RO.  In June 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In July 2014, the Board remanded the matter of the rating for allergic rhinitis for additional development and the issues seeking increased ratings for vascular disabilities of the lower extremities for a statement of the case (SOC) to be issued.

A March 2015 rating decision granted the Veteran a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective September 13, 2012.  He filed a notice of disagreement (NOD) with the March 2015 decision in May 2015, seeking an earlier effective date.  The Agency of Original Jurisdiction (AOJ) has not issued a SOC in the matter, but has acknowledged receipt of the NOD, and is apparently in the process of responding with a SOC.  Under these circumstances, the Board finds that a remand for issuance of a SOC in accordance with Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), is not necessary; the matter is referred to the AOJ for continued appropriate action.  38 C.F.R. § 19.9(b) (2016).  The Veteran is advised that this matter is not fully before the Board at this time, and will be so only if he timely files a substantive appeal after the SOC is issued.

FINDINGS OF FACT

1. Prior to October 1, 2010, the Veteran's allergic rhinitis is not shown to have been manifested by greater than 50 percent obstruction of both nasal passages or complete obstruction on one side or polyps.

2. The evidence is reasonably in equipoise as to whether or not from October 1, 2010, the Veteran's allergic rhinitis has been manifested by greater than 50 percent obstruction of both nasal passages; polyps are not shown.

3. On August 26, 2005, the Veteran filed a claim of service connection for varicose veins with venous insufficiency; a June 2012 rating decision granted service connection for a vascular disability of both lower extremities (including varicose veins and venous insufficiency) effective from that date.

4. An October 2012 rating decision found clear and unmistakable error in the June 2012 rating decision, and granted separate 10 percent ratings for each lower extremity, also effective August 26, 2005; within a year following that decision, additional evidence relating to vascular disability of the lower extremities was received; an August 2013 rating decision considered the additional evidence and increased the ratings for the lower extremity vascular disabilities to 40 percent, each, effective September 13, 2012.

5. It is reasonably shown that throughout prior to September 13, 2012, the Veteran's vascular disability of each lower extremity was manifested by persistent edema, but not stasis pigmentation or eczema, persistent ulceration, or massive board-like edema with constant pain at rest. 


CONCLUSIONS OF LAW

1. The Veteran's allergic rhinitis warrants "staged" ratings of  0 percent prior to October 1, 2010, and 10 percent (but no higher) from that date.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.3, 4.7, 4.21, 4.31, 4.97, Diagnostic Code (Code) 6522 (2016).

2. The Veteran's vascular disabilities of the lower extremity warrant a 20 percent (but no higher) rating, each, throughout prior to September 13, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.3, 4.7, 4.104, Code 7120-7121 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.102, 3.156(a), 3.400.  These appeals both pertain to the initial rating assigned with a grant of service connection.  Statutory notice had served its purpose, and its application was no longer necessary.  An October 2012 RO letter provided notice on how effective dates are assigned, and an April 2015 SOC properly provided notice on the downstream issue of entitlement to an earlier effective date for the increase granted.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations for the disabilities in October 2010, August 2012, October 2012, and July 2015.  The reports of these examinations are described in greater detail below.  In several statements, the Veteran contended the October 2010 VA rhinitis examination was not adequate for rating purposes because the examiner was not thorough and did not actually measure the level of obstruction in his nasal passages.  The Board finds that a remand for another examination is not necessary.   The Veteran was thereafter again examined, and any inadequacies in the earlier examination were cured by the findings made on a later one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  At the Board hearing, the Veteran reported he believed he underwent a VA rhinitis examination in November 2011, but that it could have occurred in 2012.  A review of the record found that the examination in question apparently took place in August 2012, as the location coincides with what the Veteran reported.  The record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and no further development of the evidentiary record is necessary.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The June 2014 Board hearing focused on the elements necessary to substantiate the claim for an increased rating for allergic rhinitis. The undersigned asked questions to ascertain the nature the disability, and the Veteran demonstrated awareness of the elements necessary to substantiate his claim.  He did not request a Board hearing with respect to his claims for an earlier effective date for the increased rating for lower extremity vascular disability.  VA's duty to assist is met.

Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran filed a claim of service connection for varicose veins with venous insufficiency and rhinitis in August 2005.

A June 2005 VA nursing note notes he complained of nasal congestion with a runny nose.  His physician assessed nasal congestion with post nasal drip.  He had no acute complaints on a September 2005 walk-in.

VA treatment records from the period prior to the filing of the claim of service connection show the Veteran was regularly reissued compression stockings.  August 2006 and November 2006 VA primary care notes note he had varicose veins on both legs, but no swelling or tenderness on musculoskeletal evaluation, and a history of allergic rhinitis while in the service.

In a May 2007 statement, the Veteran's brother reported the Veteran had severe leg pain associated with phlebitis and varicosity in the past, but did not provide a specific time frame. 

August 2007 and December 2007 VA treatment record notes the Veteran had varicose veins and that the symptoms were improved with stockings.  On evaluation of his extremities, there was no clubbing, cyanosis, or edema.  Two pairs of compression stockings were issued.  

In October 2008, the Veteran reported that swelling of both lower extremities had slowly worsened over the prior year.  He reported mild pain bilaterally with walking on occasion.  He wore compression stockings daily.  On evaluation of his extremities, there was no clubbing, cyanosis, or edema.  A January 2009 vascular surgery consultation note notes the lower extremities were warm and dry with varicosities.  A duplex ultrasound found venous valve incompetency of the left greater saphenous vein.   A September 2009 primary care record notes he reported continued swelling in his bilateral lower extremities and that he believed the symptoms had worsened since his last visit despite wearing the compression stockings consistently.  He denied pain.  The physician noted the January 2009 valve study revealed left greater saphenous vein incompetence, but was otherwise within normal limits.  On evaluation of his extremities, there was trace non-pitting edema on the lower extremities, and it was worse on the right.  The physician noted there was no evidence of valvular incompetence on the recent study to explain the swelling as the symptoms were worse on the right.  The physician noted the symptoms were "relatively well controlled with compression stockings."  He was reissued compression stockings.

An April 2010 VA treatment record notes the Veteran complained of left lower extremity pain that had lasted three weeks.  It was located in the back of his knee and the back of his thigh.  The pain was worsened by bending or walking and could be exacerbated by sitting on a hard chair for extended periods.  He denied numbness, tingling and weakness.  On musculoskeletal evaluation, there was no fullness or tenderness to palpation of the left knee.  There was also no erythema or swelling. He had full range of motion and strength bilaterally.  The resident assessed left lower extremity pain and opined the etiology was unclear.  Varicose veins were separately assessed, and the physician noted the symptoms were stable.  There was no worsening with increased Norvasc.  Stockings were reordered.  

A May 2010 primary care note shows that the Veteran reported his exercise was limited by left knee pain and that he continued to report pain behind his knee; left lower extremity pain of unknown etiology and varicose veins were again separate diagnoses.  It was noted that symptoms relating to varicose veins were stable; there was no worsening with increased Norvasc; continued use of stockings was recommended.  A left lower extremity ultrasound showed a popliteal cyst.

An August 2010 VA primary care record notes the Veteran complained of bilateral lower extremity pain; the provider also noted that he wears compression stockings for lower extremity edema/varicose veins.  On examination, he was wearing compression stockings, and there was 1+ pitting edema.  Stockings were reissued in September 2010.  

On October 2010 VA examination, venous insufficiency and varicose veins of both lower extremities were diagnosed.  The Veteran stated his vascular disability had progressively worsened.  On physical examination, there was edema of the right lower extremity, but no stasis pigmentation, eczema, or ulceration.  There were several small dilated veins and multiple superficial dilated veins.  There was no edema, stasis pigmentation, eczema, or ulceration of the left lower extremity.  There were large veins on the medial aspect of the thigh and multiple dilated veins on the leg.  The examiner, a physician, noted he wore elastic stockings.  The examiner, who indicated she reviewed the claims file, noted the Veteran was unemployed, but not retired.  She opined the venous insufficiency and varicose veins did not preclude exercise or exertion, but significantly affected employment due to difficulty with prolonged standing, walking, and climbing stairs.  

On October 2010 VA respiratory examination, chronic allergic rhinitis was diagnosed.  The examiner noted there was a perennial history of a nasal allergy and that the Veteran took Robitussin and horseradish as necessary.  She noted his current rhinitis symptoms included nasal congestion, excess nasal mucous, an itchy nose, watery eyes, and sneezing.  There was also frequent breathing difficulty.  On examination, there was 50 % obstruction on both sides; there were no nasal polyps.  The examiner, who indicated she reviewed the claims file, noted the Veteran was unemployed but not retired.  She opined the rhinitis did not have significant effect on the Veteran's occupation and no effect on his usual daily activities. 

An October 2010 VA primary care record notes the Veteran complained of bilateral lower extremity pain; it was also noted that he wore compression stockings for lower extremity edema/varicose veins.  On peripheral evaluation, there was no pitting edema.  He continued to complain of left lower extremity pain in February 2011.  On peripheral evaluation, there was no pitting edema.  A possible recurrence of a Baker's cyst was noted, and a leg ultrasound did in fact show a recurrence of a popliteal cyst.  A July 2011 primary care record notes there was no pitting edema on peripheral evaluation.  Compression stockings were reissued.

A September 2011 rating decision granted service connection for allergic rhinitis (rated 0 percent under Code 6522), effective August 26, 2005.  

In an October 2011 notice of disagreement, the Veteran contended the October 2010 VA rhinitis examination was inadequate, reporting the examiner did not examine his nasal passages to determine the level of obstruction.  In a separate statement, he stated the examination was also inadequate because the findings contradicted service treatment records that note a septal deviation.  

A January 2012 VA primary care note indicates there was no pitting edema on peripheral evaluation; compression stockings reissued.  A June 2012 VA treatment record notes the Veteran's history of chronic lower extremity pain and that he had recently undergone a left knee MRI that found medial and lateral meniscal tears.  On peripheral evaluation, 1+ pitting edema, despite compression stockings, was noted; and was associated with chronic venous stasis.  The Veteran was advised to elevate his lower extremities.

A June 2012 rating decision granted service connection for a vascular disability of the lower extremities, to include varicose veins and venous insufficiency, (rated 10 percent under Code 712-7121), effective August 26, 2005.

On August 2012 VA examination, allergic rhinitis and septal deviation were diagnosed.  The examiner found not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  The examiner also found there was not complete obstruction on one side due to rhinitis, permanent hypertrophy of the nasal turbinates, nasal polyps or a granulomatous condition.  A nasal endoscopy showed nasal mucosa with a wider nasal airway caused by a mild septal deviation to the left, but not deflected enough to obstruct airflow in the airway.  The examiner indicated there were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the diagnoses made.  The examiner opined the Veteran's condition did not impact his ability to work, noting the nasal septal deviation did not result in obstruction of the nasal passages.  In an addendum, the examiner noted the Veteran's allergic rhinitis is perennial and had manifested in watery rhinorrhea, itchy eyes, throat tickling, and occasional shortness of breath with wheezing.

A September 2012 VA treatment record notes the Veteran requested compression stockings, a knee compression brace, and custom made shoes because one foot was bigger than the other.  A follow-up telephone record notes he reported experiencing asymmetrical lower extremity edema for weeks, with the right leg worse than the left.  He reported no recent prolonged immobility, trauma, or pain/tenderness.  He agreed to undergo an ultrasound to rule out deep vein thrombosis.  

A September 13, 2012 report of general information notes the Veteran requested increased ratings for his lower extremity vascular disabilities.  An October 2012 rating decision found clear and unmistakable error in the June 2012 rating decision and granted a separate 10 percent rating for each lower extremity under Code 7120-7121, effective August 26, 2005.

On October 2012 VA examination, venous insufficiency and postphlebitic syndrome were diagnosed.  The examiner noted the symptoms included aching and fatigue in leg after prolonged standing or walking, persistent stasis pigmentation or eczema, persistent edema, and constant pain at rest bilaterally.  The examiner noted the Veteran used a cane constantly.  The examiner, who reviewed the Veteran's VA treatment records, but not his claim file, opined the Veteran's vascular condition impacted his ability to work.  She explained he reported he was a real estate salesman and could no longer do his job because leg pain prevented him from being on his feet.  She also noted he reported constant leg pain and edema bilaterally and that examination found edema of both legs despite use of compression stockings.      

The August 2013 rating decision increased the ratings for the service-connected vascular disability of the lower extremities to 40 percent, each, effective September 13, 2012 (the date of claim).  

In an August 2013 application for TDIU, the Veteran indicated his vascular disability prevented him from working.  

In an August 2013 statement, the Veteran argued his disability compensation should have been calculated from the date of his claim in August 2005, explaining that if he had been provided a VA examination sooner, it would have shown he was entitled to an earlier effective date.

At the June 2014 Board hearing, the Veteran reported he takes Claritin for rhinitis nearly daily.  He stated he has daily sinus swelling and drainage, and also reported nosebleeds.  He did not think he had been found to have nasal polyps.  The undersigned informed him he would need to file a claim for service connection for a sinus disability if he desired compensation for such disability.  

In a September 2014 VA examination report, it was noted that the Veteran's bilateral venous insufficiency secondary to varicose veins "started many years ago with legs pain and swelling."  

A March 2015 rating decision granted the Veteran a TDIU rating, effective September 13, 2012.  

In a May 2015 substantive appeal the Veteran claimed entitlement to a 100 percent rating from August 2005 due to unemployability.  As was noted above, he filed a timely notice of disagreement with effective date, and the AOJ is in the process of issuing a substantive appeal.

On July 2015 VA examination, allergic rhinitis was diagnosed.  The Veteran reported almost constant nasal congestion and rhinorrhea.  The examiner, who indicated she reviewed the claims file and VA treatment records, noted his medical records do not show any emergency department visits or hospitalizations for allergic rhinitis in the prior 12 months.  She stated his primary care notes also did not document complaints of rhinitis in the last 12 months.  On evaluation, the examiner found there was not greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side due to rhinitis.  The examiner also found there was not permanent hypertrophy of the nasal turbinates, nasal polyps, or a granulomatous condition.  The examiner opined the Veteran's rhinitis did not impact his ability to work, explaining there is no new or recent documentation from a VA or none-VA physician related to his allergic rhinitis.  

In a July 2015 statement, the Veteran referred to treatment he had received for rhinitis in the 1950s and 1960s.  July 1966 and March 1967 letters from treatment providers indicate he received such treatment.  He reported he has taken over-the-counter-antihistamines since service.

In October 2016 written argument, the Veteran's representative asserts that extraschedular ratings are warranted for the Veteran's lower extremity vascular disabilities prior to September 13, 2012 based on the October 2010 VA examiner's opinion that such disabilities impacted on the Veteran's ability to work.  
Legal Criteria and Analysis

Rating for Allergic Rhinitis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As this appeal is from the initial rating assigned with the award of service connection, "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under Diagnostic Code 6522, a 10 percent is warranted for allergic rhinitis when there are no polyps but there is greater than 50 percent obstruction of both nasal passages or complete obstruction on one side.  A 30 percent evaluation is assigned for allergic or vasomotor rhinitis with polyps.  38 C.F.R. §§ 4.31, 4.97.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Upon review of the record, the Board finds that the severity of the Veteran's allergic rhinitis has varied during the evaluation period (and that "staged" ratings are warranted).

Prior to October 1, 2010, the Veteran's allergic rhinitis was not shown to have been manifested by greater than 50 percent obstruction of both nasal passages, complete obstruction on one side, or by polyps.  VA treatment records note a history of allergic rhinitis, but do not note greater than 50 percent obstruction of nasal passage on both sides, complete obstruction on one side nasal or polyps at any time prior to October 1, 2010.  In June 2005 (prior to the period under consideration) a VA physician assessed nasal congestion with post nasal drip, but did not indicate the level of blockage.  Although the Veteran contends his rhinitis warrants a compensable rating for the entire period under consideration, medical evidence prior to October 1, 2010 does not show that rhinitis was manifested by greater than 50 percent obstruction of nasal passage on both sides, complete obstruction on one side, or nasal polyps; at the June 2014 Board hearing, he reported that he did not believe a physician had ever found nasal polyps.  As explained to the Veteran at the hearing, symptoms of his sinus disability are not for consideration as they relate to a separate disability (which is now non-service-connected).  Accordingly a compensable rating is not warranted prior to October 1, 2010.  See 38 C.F.R. § 4.31.

However, on longitudinal review of the record, and with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds that from October 1, 2010, it is reasonably shown that his allergic rhinitis was manifested by greater than 50 percent obstruction of both nasal passages (but not polyps).  Notably, on October 1, 2010 VA examination, the examiner estimated there was exactly 50 percent obstruction on both sides.  Given that the level of obstruction is an estimate and that the examiner did not find less than 50 percent obstruction, the Board finds it reasonable to concede that level of obstruction found from October 1, 2010 is indistinguishable from greater than 50 percent obstruction of both nasal passages.  The Board noes the August 2012 and July 2015 VA examiners found there was not greater than 50 percent obstruction on both sides.  However, the August 2012 examiner found the allergic rhinitis is manifested by occasional shortness of breath, and the July 2015 examiner noted the Veteran reported almost constant congestion, indicating ongoing obstruction.  Accordingly, significant improvement from the October 1, 2010 examination is not shown.  Hence, symptoms of the Veteran's allergic rhinitis have the met the criteria for a 10 percent rating throughout from that date.  38 C.F.R. § 4.7.  The Board has considered whether the next higher (30 percent) schedular rating is warranted from October 1, 2010l; however, there is no medical evidence showing that the allergic rhinitis is manifested by polyps (and the Veteran acknowledged at the June 2014 Board hearing) that no physician had ever diagnosed nasal polyps.  Accordingly, a rating in excess of 10 percent is not warranted.  

The Board has also considered whether referral of this claim for consideration of an extraschedular rating is indicated.  Referral to the Director of the Compensation and Pension Service for a potential extraschedular rating may be made in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether referral for extraschedular consideration is warranted.  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.
	
The Board finds that the first Thun element (of those listed above) is not satisfied.  The symptoms shown are all of a type and degree consistent with the scheduler criteria for the 10 percent rating now assigned.  There is nothing exceptional or unusual about the manifestations of the rhinitis and their impact on the Veteran's ability to function.  Therefore, the scheduler criteria are not inadequate, and referral for extraschedular consideration is not indicated. 

There is also no evidence (or allegation) that the Veteran's allergic rhinitis has rendered him unemployable or would render him unemployable if he were to seek employment.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notably, in his August 2013 application for a TDIU, the Veteran did not suggest his allergic rhinitis prevented him from working.  Additionally, none of the VA examiners opined the allergic rhinitis impacted on his ability to work.  Hence, the matter of entitlement to a TDIU is not raised by the record in the context of the instant claim for increase.  

Lower Extremity Vascular Disabilities 

The Veteran contends that the 40 percent ratings assigned for his lower extremity vascular disabilities should be made retroactive to the date of his claim seeking service connection for such disabilities.  

The Board notes that an October 2012 rating decision assigned separate 10 percent ratings for the vascular disability of each lower extremity.  Within a year following that decision, new and material evidence in the matter was received (i.e., an October 2012 VA examination report which noted persistent stasis pigmentation or eczema and persistent edema); therefore, under 38 C.F.R. § 3.156(b) the current evaluation period extends back to the August 26, 2005 date of claim.

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date of the award of service connection for the vascular disabilities of the lower extremities (based on the date the claim for such benefit was received) is not in dispute.  The Veteran specifically seeks that the 40 percent ratings that were ultimately assigned for the disability effective from September 13, 2012, be made retroactive to the date of his claim (and award of service connection), August 26, 2005.  

Diagnostic Codes 7120 and 7121 present identical rating criteria, under which a 0 percent rating is assigned for asymptomatic palpable or visible varicose veins.  A 10 percent rating is assigned for intermittent edema of extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is assigned for persistent edema and stasis pigmentation or eczema, with our without intermittent ulceration.  A 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is assigned for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.

It is reasonably shown that throughout prior to September 13, 2012, the Veteran's lower extremity vascular disabilities were manifested by persistent edema (but not stasis pigmentation or eczema, persistent ulceration, or massive board-like edema with constant pain at rest).  VA treatment records show he regularly complained of lower extremity swelling despite the continued use of compression stockings.  Even though he separately complained of lower extremity pain related to knee disabilities, the swelling was associated with the vascular disabilities.  The Veteran's lay reports indicate that symptoms such as persistent edema (along with other symptoms) have been present since 2005 and are consistent with the available medical reports.  Such symptoms are observable by the person experiencing, and the Veteran is competent to report them.  In October 2008, he reported swelling in his lower extremities had worsened over the past year despite wearing compression stockings daily.  Stockings were routinely reissued, suggesting persistent edema (despite not notation of swelling on occasional musculoskeletal evaluations).  In January 2009, a VA treating physician noted the symptoms were "relatively well controlled" by the stockings, but did not find the edema resolved.  In September 2009, he complained of ongoing swelling despite wearing the stockings continually.  Moreover, the September 2014 VA examiner noted the Veteran's bilateral insufficiency "started many years ago with legs pain and swelling" [emphasis added].  The Board therefore finds no reason to question the credibility of the Veteran's reports.  His descriptions of symptoms in the record reflect that persistent edema of each lower extremity associated with his vascular disabilities has been present throughout despite the continued use of compression hosiery.  Accordingly, the criteria for the next higher (20 percent) rating for the Veteran's lower extremity vascular disabilities are shown to have been met prior to September 13, 2012, and such rating is warranted for each lower extremity throughout prior to that date.  38 C.F.R. § 4.7.  

However, The next higher (40 percent) schedular rating for the disabilities is not warranted prior to September 13, 2012.  The medical evidence does not show the vascular disabilities were manifested by stasis pigmentation or eczema, persistent ulceration, or massive board-like edema with constant pain at rest prior to that date.  The October 2010 VA examiner did not find stasis pigmentation, eczema, or ulceration on examination of the lower extremities, and treatment records likewise do not show such symptoms prior to September 13, 2012.  

The Board notes the Veteran's contention that he is entitled to 40 percent ratings prior to September 13, 2012, because the disabilities were manifested throughout (even prior to the award of service connection).  However, the manifestations shown prior to September 13, 2012 do not warrant 40 percent (or higher) schedular ratings.  Notably, the Veteran has not alleged that stasis pigmentation or eczema, persistent ulceration, or massive board-like edema with constant pain at rest were shown prior to September 13, 2012.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's vascular disabilities of the lower extremities warrant ratings in excess of 20 percent prior to September 13, 2012.  

The Board has also considered whether referral for extraschedular consideration is indicated, as argued by the Veteran's representative.  The Board finds that the first Thun element (of those listed above) is not satisfied.  The Veteran has reported experiencing pain; edema; and difficulty with prolonged standing, walking, and climbing stairs, as a result of his vascular disabilities.  Such symptoms are all of a type and degree consistent with the scheduler criteria for the ratings now assigned.  In short, there is nothing exceptional or unusual about the manifestations of the vascular disabilities and their impact on his ability to function; the signs and symptoms, and their resulting impairment, are all contemplated by the regular schedular criteria.  Therefore, the scheduler criteria are not inadequate, and referral for extraschedular consideration is not indicated.

As was noted above, evidence regarding the effect of the Veteran's service-connected lower extremity vascular disabilities on employment prior to September 13, 2012 is still being developed in connection with his claim for an earlier effective date for a TDIU rating.  However, the impact of the disabilities on the Veteran's employment would need to be considered for extraschedular rating purposes only if the schedular criteria are found inadequate to rate the disabilities.  As the schedular criteria adequately contemplate all symptoms and level of disability shown, referral for extraschedular consideration is not warranted.

As was also noted above, the matter of the effective date for a TDIU rating is pending development and issuance of a SOC by the AOJ.


ORDER

A "staged" increased rating of 10 percent (but no higher) is granted for the Veteran's allergic rhinitis from October 1, 2010 (but not earlier), subject to the regulations governing payment of monetary awards.

Increased (to 20 percent, but no higher, each) ratings are granted for the Veteran's right and left lower extremity vascular disabilities for throughout prior to September 13, 2012, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


